Opinion issued January 11, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01152-CV
                          ———————————
                    IN RE DARRYL W. RISER, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

     Relator, Darryl W. Riser, proceeding pro se, has filed a petition for writ of

mandamus, seeking relief from the trial court’s order denying his “motion to
disqualify and recuse” respondent1 from hearing proceedings in the underlying

suit.2

         We deny the petition for writ of mandamus.        All pending motions are

dismissed as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.




1
         Respondent is the Honorable Dan Hinde, Presiding Judge of the 269th District
         Court, Harris County, Texas.
2
         The underlying case is Unauthorized Practice of Law Committee v. Darryl W.
         Riser, No. 2011-16783, 269th Dist. Court (Harris Cnty., Tex.).

                                           2